     Case 2:19-cv-00109-WBS-DMC Document 33 Filed 06/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VENCIL C. GREEN,                                  No. 2:19-CV-0109-WBS-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    NASARIA CHAMBERLAIN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Good cause having been shown, defendants’ motion to modify the discovery

19   and scheduling order (ECF No. 31) is granted. The parties shall have until September 6, 2020, to

20   conduct discovery and file any motions to compel, and the parties shall have until December 5,

21   2020, to file any dispositive motions.

22

23   Dated: June 29, 2020
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
